The executors moved before the surrogate to correct and amend a pro forma taxing order on contingent remainders on the ground that it was based on mistakes and clerical errors. The motion was granted. The position taken by the attorney for the State Tax Commission before the surrogate was on an entirely different theory than that presented here on the appeal for the first time. Order of the Surrogate’s Court of Nassau county, in so far as an appeal is taken therefrom, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ.